DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agard et al. (US 11,173,244; hereinafter “Agard”) in view of Rios et al. (US 2020/0206424; hereinafter “Rios”).
         
    PNG
    media_image1.png
    447
    851
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    865
    media_image2.png
    Greyscale



    
    PNG
    media_image3.png
    516
    445
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    499
    468
    media_image4.png
    Greyscale


In relation to claim 1, Agard shows in figures 13B, 13C, 14A, and 14B, a sensor component and an activation component configured to activate the sensor component when a syringe stopper rod (2110) has completed a delivery stroke in a syringe housing (2058).  Agard states in column 28, starting in line 12:

“[t]he switch interconnect 2132 illustrated includes a mechanical sensor 2134 in the form of a pivotably mounted trigger 2135, in essence, an on/off mechanical switch. The trigger 2135 is disposed in a first position in contact with the sleeve assembly 2120 when the piston 2110 is in a retracted first position. As the piston 2110 moves outward from the drive housing 2130, the trigger 2135 slides along the telescoping sleeve assembly 2120 until such time as the proximal end 2126B of the second sleeve 2126 passes the window 2131, that is, the trigger 2135. As the second sleeve 2126 passes the trigger 2135, the trigger 2135 moves to a second position. The movement of the trigger 2135 to the second position results in the electronic coupling 2135 providing a signal indicating the end of dose to the power and control system 2400.

The switch interconnect 2132 may be of any appropriate design, however. For example, the switch interconnect 2132 may include a sensor of an electromechanical nature, such as the one illustrated in FIGS. 10A-14B, or a sensor of an electrical nature, such as, for example, an optical reader or sensor. Additionally or alternatively, the switch interconnect 2132 may utilize an ultrasonic sensor, a capacitive sensor, a magnetic sensor, or a number of other types of sensors. Accordingly, the sensor may not require physical contact with the corresponding reference component. In an embodiment including an optical sensor, the sensor may read when the presence or absence of the sleeve assembly 2120, for example, reading the interior of the drive housing 2130 opposite the window 2131. The sensor may be configured to additionally or alternatively identify at least one of when the sleeve assembly is disposed subjacent the window and when the sleeve assembly is not disposed subjacent the window, the relative motion of the sleeve assembly with reference to the window or another reference component, the stoppage of such motion, and the rate or change of rate of motion.”

	Notably, the above paragraph explicitly states “[t]he movement of the trigger 2135 to the second position results in the electronic coupling 2135 providing a signal indicating the end of dose to the power and control system 2400.”  The fact that it mentions the word “power” is because the sensor is powered or activated by the closing of the circuit via mechanical switch (2135) [also see figures 14A and 14B].  Agard does not disclose wireless transmitter capabilities to transmit information from the sensor (2134) to the control system (2400).  However, such wireless capability would have been considered conventional in the art at the time of filing as evidenced by the teachings of Rios.
    
    PNG
    media_image5.png
    621
    492
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    570
    485
    media_image6.png
    Greyscale

Rios shows in figures 2A and 2B, a displacement sensor (260) to monitor the displacement of the stem/plunger (214) in relation to the barrel/syringe body (222) [see Rios; paragraph 0007].  Moreover, in paragraph 0014, Rios explicitly discloses: 
“[i]n some embodiments, the method further comprises communicating with a hardware processor to send measured data about the displacement and/or rate of displacement to the hardware processor. In some embodiments, the communicating with the hardware processor is performed via a wireless data transmitter on the injection system.”

	Figure 2A shows the wireless communication between the displacement sensor (260) and wireless transceiver (208) connected to a processor; the information could have also been stored in a memory device located in the body of the syringe [see Rios; paragraph 0050].  Based on the above information, for an artisan skilled in the art, the sensor disclosed by Agard with wireless capabilities between the sensor and the control system, as taught by Rios, would have been considered obvious in view of the demonstrated conventionality of this communication enhancement.  Moreover, the artisan would have been motivated to make the modification because such enhancement would have facilitated the wireless transmission of measured data to a processing system that processes the data and further transmits the data to one or more remote servers [see Rios; paragraph 0043].
	In relation to claim 2, Agard shows in figures 14A and 14B, a contact switch (2133).
                                                                
    PNG
    media_image7.png
    559
    421
    media_image7.png
    Greyscale

	In relation to claim 3, Rios shows in figure 2A, a sensor (260) mounted on the proximal end of the syringe stopper rod (214) comprising a thumb pad (240).

                         
    PNG
    media_image8.png
    470
    833
    media_image8.png
    Greyscale

	In relation to claim 4, Agard demonstrates in figure 13B, the conventionality of designing a syringe system having an activation component (2133) located at a proximal end of the syringe stopper rod (2110).

    PNG
    media_image9.png
    502
    459
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    394
    470
    media_image10.png
    Greyscale


	In relation to claim 5, Agard shows in figure 14B, an activation cam/rod (2135) that activates the sensor when there is no contact with the rod.  Agard does not disclose the activation of the sensor 
when there is contact with the plunger rod.  However, Rios shows in figure 2E, an embodiment wherein the sensor is activated when there is contact between the activation rod (226) and a plunger rod (214).  Accordingly, an artisan skilled in the art would have recognized that activation of the sensor could have been accomplished with contact or without contact, and therefore, would have been considered an obvious choice in the design of the syringe system.
	In relation to claims 6 and 7, Rios shows in figure 2E, a strip (216) along the longitudinal axis of the plunger rod [see Rios; paragraph 0055], and moreover, Rios shows that the strip could have been designed to extend from the proximal to the distal end of the plunger rod [see Rios; figure 6A].  
	In relation to claim 8, Agard shows in figure 14B an internal rod (2135).  
In relation to claims 9 and 10, as discussed above in the discussion of claim 1, Agard states “[t]he movement of the trigger 2135 to the second position results in the electronic coupling 2135 providing a signal indicating the end of dose to the power and control system 2400.”
In relation to claims 11 and 12, Agard discloses in column 12, lines 1-4, “[t]he one or more feedback mechanisms may include, for example, audible alarms such as piezo alarms and/or light indicators such as light emitting diodes (LEDs).”
In relation to claim 13, Rios discloses in paragraph 0077, “an augment to the alarms/alerts on the injection system can provide audio, visual or tactile feedback confirming the correct injection technique. This continuous feedback contributes to a more perfect injection than threshold alarms that are triggered only at the limits of acceptable operation.”  
In relation to claim 14, Rios discloses in paragraph 0083, “[e]ach such computing device typically includes a processor (or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device (e.g., solid state storage devices, disk drives, etc.).”
In relation to claim 15, Rios discloses in paragraph 0012, “[i]n some embodiments, the indication of authenticity of medication comprises one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the syringe, instructions for use, or indications.”
In relation to claim 16, the discussion of claims 1-15 above explains in detail that, in combination, the cited references of this rejection disclose:
an actuation component; 
a sensor component; 
an activation component configured to activate the sensor component when the actuation component has completed a delivery stroke; and
a wireless transmitter module configured to transmit a report comprising a drug dose completion signal when the sensor component is activated.

In relation to the data management component configured to receive and record [data] from the sensor component, Rios discloses in paragraph 0014:
“[i]n some embodiments, the method further comprises communicating with a hardware processor to send measured data about the displacement and/or rate of displacement to the hardware processor. In some embodiments, the communicating with the hardware processor is performed via a wireless data transmitter on the injection system. In some embodiments, the method further comprises measuring a force or pressure applied when the stem shaft is pushed distally inside the barrel lumen using the electronic assembly including a force or pressure sensor, wherein the force or pressure sensor is located on the stem.”

Rios discloses in paragraph 0016:
“[a]nother embodiment of a method of medication verification can be used with an injection system including a disposable syringe assembly and a reusable electronic assembly. The method can include coupling a shaft of a stem of the disposable syringe assembly with a lumen of a barrel of the disposable syringe assembly, the barrel including an identification device containing information specific to a prefilled medication and/or the syringe containing the prefilled medication, the stem shaft including an identification device reader, and moving the stem shaft toward a distal end of the barrel, wherein the identification device reader is configured to read data from the identification device and communicate the data to a hardware processor configured to process the read data and output an indication related to information about the medication and/or the barrel. In some embodiments, the verification device includes encoded information specific to the prefilled medication and/or the syringe. In some embodiments, the verification device is one or more of one or more of an EEPROM, a barcode, an RFID tag and a resistor. In some embodiments, the information specific to the prefilled medication and/or syringe comprise one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the barrel, instructions for use, and/or indications.”

Rios discloses in paragraph 0017:
“[a]nother embodiment of a method of medication verification can be used with an injection system including a disposable syringe assembly and a reusable electronic assembly. The method can include coupling a removable flange to a lip of a barrel of the disposable syringe assembly, the barrel including an identification device containing information specific to a prefilled medication and/or the syringe containing the prefilled medication, the flange including an identification device reader. The identification device reader is configured to read data from the identification device when the removable flange is coupled to the lip of the barrel and communicate the data to a hardware processor configured to process the read data and output an indication related to information about the medication and/or the barrel. In some embodiments, the verification device includes encoded information specific to the prefilled medication and/or the syringe. In some embodiments, the verification device is one or more of one or more of an EEPROM, a barcode, an RFID tag and a resistor. In some embodiments, the information specific to the prefilled medication and/or syringe comprise one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the barrel, instructions for use, and/or indications.”


Rios discloses in paragraph 0018:

“[a]nother embodiment of a method of promoting patient safety during an injection procedure can be used with an injection system including a disposable syringe assembly and a reusable electronic assembly. The method can include receiving at a hardware processor data from a 9-axis IMS of the reusable electronic assembly located on the disposable syringe assembly, receiving at the hardware processor information about one or more landmarks on a patient's face, the one or more landmarks defining the patient's face. calculating a location and position of the injection system relative to a patient's face, and outputting an indication when the injection system is targeting an approved injection zone or a no-injection zone. In some embodiments, the 9-axis IMS is located on data cap coupled to a proximal cap of a stem of the disposable syringe assembly. In some embodiments, the 9-axis IMS is located on a proximal cap of a stem of the disposable syringe assembly. In some embodiments, the 9-axis IMS is located on a removable flange coupleable to a lip of a barrel of the disposable syringe assembly.”

Based on the above paragraph, Rios discloses an apparatus having a data management component.  

In relation to claim 17, Rios discloses in paragraph 0083, “[e]ach such computing device typically includes a processor (or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium or device (e.g., solid state storage devices, disk drives, etc.).”  Concerning the drug identification, as indicated in paragraph 0016, “in some embodiments, the verification device is one or more of one or more of an EEPROM, a barcode, an RFID tag and a resistor. In some embodiments, the information specific to the prefilled medication and/or syringe comprise one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the barrel, instructions for use, and/or indications.”
In relation to claim 18, Rios shows in figure 2A, a transceiver (208).  In paragraph 0050, Rios explicitly states: “[t]he information about suitable ranges of injection force/pressure for various medications can be prepopulated in a processor of the wireless transceiver 208 before using the data cap 240.”  Based on this teaching, an artisan skilled in the art would have recognized that any microprocessor-controlled apparatus having a transceiver and memory could have been utilized to perform data management.  Therefore, it would have been considered obvious to use devices such as desktop computers, laptops, and smartphones because these devices are microprocessor-controlled apparatuses having a transceiver and memory.  
In relation to claim 19, Rios discloses in paragraph 0053, “as an inner cross-sectional area of the syringe shaft 220 can be known, the displacement of the stem 210 inside the syringe shaft 224 can be used to calculate a volume of the medication being injected into the patient.”  [Dose amount]
In relation to claim 20-22, Rios discloses in paragraph 0016, “the information specific to the prefilled medication and/or syringe comprise one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the barrel, instructions for use, and/or indications.”
In relation to claim 23, Rios discloses in paragraph 0012, “[i]n some embodiments, the processor is configured to compare the data measured by the identification device reader with a database. In some embodiments, the indication of authenticity of medication comprises one or more of manufacturer's information, product type, serial number, lot number, date of expiration, prior use of the syringe, instructions for use, or indications. In some embodiments, the output of the hardware processor further comprise a warning that is at least one of audio, visual, or tactile feedback when the medication is counterfeit, has expired, and/or the barrel has been used before.”
In relation to claim 24, as discussed in the discussions of claims 1-23, the combination of the cited references discloses the steps of: inserting the drug delivery cannula of the drug delivery system according to claim 16 into the patient [see Rios; figure 2A, insertion (230)]; completing a delivery stroke of the actuation component, thereby causing the activation component to activate the sensor component, and causing the wireless transmitter module to transmit a report comprising a drug dose completion signal to the data management component; and receiving and recording the report in the data management component, thereby recording administration of the drug dose to the patient.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783